Citation Nr: 0026598	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1981, and January 1991 to May 1991.  The veteran 
also served in the Army reserves subsequent to both periods 
of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claim of entitlement 
to service connection for a neck injury.  A notice of 
disagreement was received in July 1998.  A statement of the 
case was issued in September 1998.  A substantive appeal was 
received from the veteran in June 1999. 


FINDINGS OF FACT

The veteran has presented no competent evidence tending to 
demonstrate that his neck disability is in any way related to 
his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a neck 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 
38 U.S.C.A. §  5107(a) (West 1991).  This threshold 
requirement is critical since the duty to assist a veteran 
with the development of facts does not arise until the 
veteran has presented evidence of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

As to the first requirement of Caluza, the Board notes that 
the veteran's claim was denied by the RO in June 1998 in part 
because he showed no current disability.  The reports of 
cervical spine X-rays dated October 1997 and March 1998 
indicated no significant abnormalities or degenerative 
changes.  However, outpatient treatment records dated 
September 1998 indicate that the veteran presented with 
complaints of a one year history of pain and paresthesias 
involving the right aspect of the neck going into the right 
shoulder, which is worse when he turns to the left, and which 
occasionally radiates down to his fingers.  It is noted that 
the veteran had a history of rotator tendinitis of the right 
shoulder.  The veteran took over-the-counter medicine as 
needed for pain, and used a transcutaneous electrical nerve 
stimulation (TENS) unit, which relieved his pain.  The 
veteran also referred to a history of whiplash injury in 
1981.  It appears that the veteran was referring to his 
parachute accident in February 1981, which will be further 
discussed below.  On examination, the veteran's strength was 
5/5 throughout, with 2+ reflexes in the biceps, 1+ at the 
triceps, and 2+ in the lower extremities.  His sensation was 
slightly decreased in both the deltoid region and the C-6 
region, compared to the left.  He had good cervical movements 
with no neck tenderness.

The report of the veteran's October 1998 MRI indicated that 
the MRI images demonstrated preservation of overall height, 
configuration, signal intensity, and alignment in the 
cervical and upper thoracic vertebral segments included.  
There was a somewhat diminutive appearance of the cervical 
spinal canal with preservation of only a very thin bit of 
cerebrospinal fluid in the ventral and dorsal subarachnoid 
space from approximately C3 through the upper C7 vertebral 
body level.  Caudal to this level, the subarachnoid space 
becomes more capacious.  However, there was no focal 
compression or distortion of the cervical spinal cord, which 
maintained normal signal intensity, caliber, and 
configuration.  There was noted a mild nonfocal disc bulge at 
the C6-7 and C5-6 levels.  Minimal endplate osteophyte 
formation was identified at the C4-5 level.  None of these 
caused significant ventral extradural defect.  There was no 
encroachment on the neural foramina at any of the examined 
levels.  

As a result of this study, the veteran was diagnosed with 
minimal degenerative changes consisting of some osteophyte 
formation and minimal diffuse disc bulge.  Taking all of this 
evidence into account, for the purposes of a well-grounded 
analysis, the Board finds that the veteran currently suffers 
from a disability sufficient to meet the first requirement of 
Caluza.

As to the second requirement of Caluza, relevant evidence of 
record includes service medical records dated February 1981.  
These records indicate that the veteran suffered superficial 
lacerations and hematoma on his neck at that time, as the 
result of a parachute accident, in which the static line 
wrapped around his neck.  The veteran was admitted to the 
hospital for one day, with laryngeal edema.  This evidence is 
sufficient to find that an injury occurred in service, so 
that the second requirement of Caluza is met.

However, as to the third requirement of Caluza, the Board 
finds that the veteran
has not submitted medical evidence sufficient to find a nexus 
between the inservice injury and the current disability.  The 
Board notes that the veteran did not receive any treatment 
for a neck disability after the initial injury until 1998, 
seventeen years later.  In the outpatient treatment record 
dated September 1998, the examiner indicated that he told the 
veteran that his neck problem "may or may not be due to his 
[prior reported] whiplash injury."  The examiner indicated 
that it would be unusual to get symptoms so long after 
whiplash, but that this could not be completely ruled out. 

The Board notes that the veteran's claims folder contains no 
records of diagnoses of whiplash.  However, the report of a 
medical history form filled out in August 1993 refers to a 
1981 whiplash injury with abrasions and no sequelae.  As 
such, it is assumed that the veteran is referring, when he 
claims to have suffered a whiplash injury in 1981, to his 
parachute accident.  However, as noted previously, at that 
time the veteran was found to have superficial lacerations 
and hematoma on his neck, and was diagnosed with laryngeal 
edema, not whiplash.

In any event, even assuming that the veteran's accident did 
include a whiplash injury, the Board finds that the 
examiner's statements of February 1998 are simply too 
speculative to provide a link between the veteran's in 
service injury and his current disability.  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (1999).  See 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993), Tirpak.

Without medical evidence of a nexus between the veteran's 
neck injury and his in-service injury, the third requirement 
of Caluza is not met, and the case is found to be not well-
grounded, and must therefore be denied.  Without a well-
grounded claim, there is no statutory duty under 38 U.S.C.A. 
§ 5107 (a) (West 1991) to assist the veteran with the 
development of evidence.


ORDER

The veteran's claim of entitlement to service connection for 
a neck disability is not well-grounded and is therefore 
denied.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

